DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an advantage player identification and tracking system, comprising:
	one or more card shoes configured to dispense playing cards and output card information of the dispensed playing cards;
	one or more cameras positioned to capture image data of one or more players playing a card game; and
	a computing device communicatively coupled to the one or more card shoes and the one or more cameras, the computing device configured to:
	receive the card information from the one or more card shoes, track, for a plurality of hands of cards dealt, game play and bets laid by the one or more players playing the card game, determine a card count associated with each of the plurality of hands of cards dealt, analyze, utilizing a machine learning model, the game play and the bets laid by the one or more players and card counts associated with the game play and the bets laid by the one or more players, wherein the machine learning model is trained to predict the presence of advantage play strategies based on game play strategies, bet behaviors, and associated card count, and
	predict, utilizing the machine learning model, that a player of the one or more players is an advantage player implementing an advantage play strategy based on the analysis of the game play, the bets laid, and the card counts.	While the prior art teaches individual aspects of the claimed invention, such as card shoes, cameras, and machine learning, the prior art is silent on a machine learning model that is trained to predict the presence of advantage play strategies based on game play strategies, bet behaviors, and associated card count. Khabazian does disclose machine learning algorithms to determine potentially anomalous user activity (par. [0036]), but the machine learning model does not analyze game play strategies, bet behaviors, and associated card count as required by the claimed invention.	Nagata et al (US 2020/0175805) also discloses machine learning analyzing the behavior of players at gaming tables ([0038]), but instead uses the information to determine player emotional states and using it to take appropriate action, e.g. notifying security, police, etc. Like Khabazian, there is no disclosure of the machine learning model analyzing game play strategies, bet behaviors, and card counts to determine if players are advantage players.	Hill et al (US 5,722,893) discloses a card shoe with a neural-network that tracks progress of the game as cards are removed from the deck and can be used to determine how the game might suffer if players are counting cards (col. 1:41-59). Like in the aforementioned prior art, while there is a neural-network/machine learning system, it is not analyzing game play, bets, and card counts to determine advantage play.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715